MEMORANDUM2
Juan Vasquez-Tapia appeals his conviction, pursuant to a guilty plea, and sentence for a single count of re-entry after deportation in violation of 8 U.S.C. §§ 1326(a) and 1326(b)(2). Vasquez-Tapia’s attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and a motion to withdraw on the ground that he could find no meritorious issues on appeal. Vasquez-Tapia did not file a pro se supplemental brief. In the plea agreement, Vasquez-Tapia agreed to waive his constitutional and statutory rights to appeal.
Because our independent review of the record indicates that the plea agreement, including the waiver of the right to appeal, was entered knowingly and voluntarily, see United States v. Aguilar-Muniz, 156 F.3d 974, 976 (9th Cir.1998) (waiver of right to appeal is valid if knowing and voluntary), we enforce the waiver, grant counsel’s motion to withdraw, and dismiss the appeal.
DISMISSED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.